o f f i c e o f c h i e f c o u n s e l number release date department of the treasury internal_revenue_service washington d c date cc pa apjp br2 icplucinski tl-n-2368-01 uilc memorandum for associate area_counsel salt lake city small_business self employed cc sb slc from assistant chief_counsel administrative provisions and judicial practice subject proper application of sec_6701 and sec_6702 this responds to your request for significant service_center advice dated date in connection with a question posed by the ogden customer service_center in accordance with sec_6110 this document should not be cited as precedent issue can the service assess a frivolous income_tax return penalty under sec_6702 against a tax_return_preparer when the purported return was signed by both the taxpayer and the return preparer conclusion under the facts presented the sec_6702 penalty should be assessed against the taxpayer not the return preparer facts the ogden customer service_center has the responsibility for determining the applicability of various civil penalties including the aiding_and_abetting penalty under sec_6701 and the frivolous income_tax return penalty under sec_6702 in a prior request for significant service_center advice you asked us to consider the application of sec_6701 and sec_6702 penalties against a tax_return_preparer who prepared executed and filed documents purporting to be returns with the service the documents in question were not signed by the taxpayer on whose behalf they were allegedly filed we concluded that when a tax_return_preparer completes and files with the service a document that purports to be a return but which is frivolous in nature the service may assess both the sec_6701 and sec_6702 penalties against that return preparer because in that scenario the taxpayer did not execute the documents in question the frivolous_return penalty set forth in sec_6702 could not be asserted tl-n-2368-01 against the taxpayer see sca date in the present request you ask us whether the sec_6702 frivolous_return penalty may be asserted against the tax_return_preparer if the document filed with the service is signed by both the return preparer and the taxpayer for the reasons set forth below we believe the sec_6702 penalty should not be assessed against the return preparer under these circumstances discussion although your question concerns the application of sec_6702 we would like to reiterate our discussion of sec_6701 in relevant part sec_6701 imposes a penalty in the amount of dollar_figure per person per tax period against any person who aids or assist in procures or advises with respect to the preparation of presentation of any portion of a return affidavit claim or other document who knows or has reason to believe that such portion will be used in connection with any material matter arising under the internal revenue laws and who knows that such portion if so used would result in an understatement of the liability for tax of another person sec_6701 the statute does not define the term person the provision however is intended to apply broadly see s rep 97th cong 2d sess reprinted in u s code cong admin news this is evidenced not only in the legislative_history of sec_6701 but also in the language of the statute itself and other applicable provisions sec_6671 for example provides that the term person as used in subchapter 68b includes but is not limited to an officer_or_employee of a corporation or a member or employee of a partnership who as such officer employee or member is under a duty to perform an act in respect to which the violation occurs sec_6671 sec_7701 further provides that unless otherwise distinctly expressed or manifestly incompatible with the intent of the applicable statute the term person shall be construed to mean and include an individual a_trust estate partnership_association company or corporation sec_7701 thus sec_6701 is intended to reach any person who has aided or abetted another in an understatement of another’s liability see eg 976_f2d_951 5th cir 977_f2d_1318 9th cir 828_fsupp_442 n d tex tl-n-2368-01 before the service can assess the sec_6701 penalty for aiding_and_abetting however the service must be able to establish that the person against whom the penalty is proposed meets all three criteria set forth in sec_6701 sec_6703 mitchell supra this determination is largely a question of fact and must be made on a case by case basis the service however need not show that the taxpayer whose tax was understated either had knowledge or authorized the actions which result in the understatement sec_6701 likewise it is not necessary that the documents filed with the service be actually used by the service in computing the taxpayer’s liability bailey supra we suggest that the service_center employees follow irm penalties for aiding_and_abetting when developing a case and asserting the sec_6701 penalty application of sec_6702 as noted in our previous advice sec_6702 was enacted to halt what congress perceived as the rapid growth in deliberate defiance of the tax laws by tax protestors s rep no 97th cong 2d sess reprinted in u s code cong ad news the congressional draftsmen recognized that under the existing law a taxpayer filing a protest return was potentially subject_to other civil penalties such as the penalty for failure_to_file under sec_6651 or the sec_6653 fraud_penalty nonetheless the draftsmen concluded that the limitations in the amount of those penalties and the inherent delays in their imposition had rendered those penalties ineffective as a deterrent to the filing of protest returns accordingly in an effort to maintain the integrity of the income_tax system congress enacted sec_6702 id sec_6702 allows for the immediate_assessment of civil penalty in the amount of dollar_figure against any individual who files what purports to be a return of the tax imposed by subtitle a but which a does not contain information on which the substantial correctness of the self-assessment may be judged or b contains information that on its face indicate that the self- assessment is substantially incorrect and the conduct referred to in paragraph is due to - a a position which is frivolous or b a desire to delay or impede the administration of federal_income_tax laws tl-n-2368-01 sec_6702 emphasis added the provision is intended to apply broadly the penalty is not based on the tax_liability in fact no understatement or underpayment_of_tax is necessary for the penalty to apply sec_6702 the sec_6702 liability arises immediately with the filing of a frivolous_return there is no requirement of advance notice and the deficiency procedures are not applicable sec_6703 since sec_6703 places the burden_of_proof with respect to the sec_6702 penalty on the service the service needs to determine that all three requirements of sec_6702 are met before it asserts the penalty see 788_f2d_813 1st cir first an individual against whom the service intends to assert the penalty must file what purports to be a return sec_6702 second the return must either fail to contain information which is sufficient to ascertain whether the self- assessment is correct or must contain information which on its face indicates that the self-assessment is substantially incorrect sec_6702 and sec_6702 finally the position taken by the filer of the return must be frivolous or demonstrate a desire to delay or impede the administration of the income_tax laws sec_6702 and sec_6702 whether the sec_6702 penalty may be asserted in a particular case most often depends on whether the document in question constitutes what purports to be a return within the meaning of sec_6702 the legislative_history of sec_6702 provides that the statute is intended to apply to a variety of documents including returns amended returns and any other documents which purport to be returns contain altered line items or claim clearly unallowable deductions or credits based on a frivolous position see s rep no 97th cong 2d sess reprinted in u s code cong ad news a document need not qualify as a valid_return in order to fall within the parameters of sec_6702 see eg 789_f2d_94 1st cir 742_f2d_171 5th cir per curiam 737_f2d_751 8th cir per curiam in fact more often than not the sec_6702 penalty is asserted against a taxpayer who files a document which does not contain sufficient information to constitute a valid_return the question presented here is whether a tax_return_preparer may be deemed to be the individual who files the purported return when the document in question is signed by both the taxpayer and the tax_return_preparer we believe that where the taxpayer signs the frivolous_return filed with the service the taxpayer is the individual filing the return and thus the one liable for the penalty under sec_6702 when a taxpayer’s name is signed to a return statement or other document filed with the service the signature constitutes prima facie evidence that the document at issue was actually signed by the taxpayer sec_6064 thus under the facts presented involving a purported return signed by both the return preparer and the taxpayer the tl-n-2368-01 taxpayer’s signature is presumed to be genuine furthermore by signing the purported return the taxpayer attests to its correctness and authorizes its filing with the service for these reasons we conclude that under the fact presented the taxpayer is the individual filing the return for purposes of sec_6702 this conclusion is applicable regardless of which party actually mailed or electronically filed the purported return in our prior service_center advice we concluded that the service can and should assess the sec_6702 penalty against the tax_return_preparer when the frivolous_return is not signed by the taxpayer partly because such documents are often filed without the taxpayer’s knowledge or authorization asserting the frivolous_return penalty against the taxpayer under those facts would not only be unfair but also contrary to the intent and purpose of the statute on the other hand where the document is signed by the taxpayer the taxpayer is the individual contemplated by sec_6702 and it is the taxpayer who should be penalized under sec_6702 the return preparer may in appropriate cases be penalized under sec_6701 as always we hope the advice provided herein is helpful if you have further questions regarding the above or need additional assistance please contact branch of the office of assistant chief_counsel administrative provisions and judicial practice pincite-4940 by curtis g wilson s michael gompertz assistant to the branch chief branch however if the return preparer alters the return after it is signed by the taxpayer thereby converting what had been a proper return into a frivolous_return the tax_return_preparer rather than the taxpayer is the individual contemplated by sec_6702
